UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 8568 John Hancock Bank and Thrift Opportunity Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: October 31, 2007 ITEM 1. REPORT TO SHAREHOLDERS. CEO corner TABLE OF CONTENTS Your fund at a glance page 1 Managers' report page 2 Fund's investments page 6 Financial statements page 11 Notes to financial statements page 15 Trustees and officers page 30 For more information page 36 To Our Shareholders, Volatility returned to the U.S. stock market in the 12-month period ended October 31, 2007; however, stocks still posted a strong gain of 14.56%, as measured by the Standard & Poor's 500 Index. The market experienced a particularly sharp downturn in August, as the subprime mortgage market's woes increased. Rising defaults and an ensuing credit crunch caused heightened fears about their potential impact on U.S. economic growth. Foreign markets felt some ripple effects from the subprime issue, but they continued nonetheless to benefit from solid economic growth and outperformed the U.S. market in this period. During this period of volatility, the U.S. stock market also passed a significant milestone - the broad Standard & Poor's 500 Index climbed beyond the record it had set seven years ago. From its peak in March 2000, the stock market spiraled downward three consecutive years, bottoming in 2002. The upturn began in 2003, and the market has advanced each year since, finally setting a new high for the first time on May 30, 2007. During that period, the S&P 500 Index experienced five significant short-term sell-offs of 6% or more, with the August subprime-induced meltdown being the most recent. This nearly complete market cycle highlights the importance of two investment principles you have heard us speak of often: diversification and patience. By allocating your investments among different asset classes, investment styles and portfolio managers, you are likely to be well represented through all phases of a complete market cycle, with the winners helping to cushion the fall of the losers. The challenge for investors with a diversified portfolio is to properly evaluate your investments to tell the difference between an underperforming manager and an out-of-favor style, while also understanding the role each investment plays in your portfolio. That's where your financial professional can provide true value. He or she can help you make those assessments and also counsel patience, because a properly diversified portfolio by its very nature will typically have something lagging or out of favor - a concept that can be difficult to live with, but necessary to embrace. If everything in your portfolio is "working," then you are not truly diversified, but rather are leveraged to the current market and the flavor of the day. If so, you are bound to be out of step in the near future. The recent volatility in the securities markets has prompted many investors to question how long this type of market cycle will last. History tells us it will indeed end and that when it does, today's leaders may well turn into laggards and vice versa. The subprime mortgage market woes are just the latest example of why investors should be both patient and well-diversified. For with patience and a diversified portfolio, it could be easier to weather the market's twists and turns and reach your long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEO's views as of October 31, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks long-term capital appreciation with moderate income as a secondary objective by normally investing at least 80% of its assets in stocks of regional banks and lending companies, including commercial and industrial banks, savings and loan associations and bank holding companies. Over the last twelve months ► Stocks performed well despite slower economic growth and a credit crunch. The first Fed rate cuts in several years helped the market. ► Financial stocks lagged the broader market because of worry about exposure to subprime loans; in addition, banks lagged as deposit competition and the interest rate environment limited earnings. ► The Fund outperformed its benchmark by holding larger, diversified banks with a greater proportion of revenue derived from fee-based services, rather than traditional spread income. The acquisition of several regional bank holdings also helped relative results. Top 10 issuers Cullen/Frost Bankers, Inc. 3.8% Wells Fargo & Co. 3.3% Bank of New York Mellon Corp. 3.7% U.S. Bancorp. 3.1% PNC Financial Services Group, Inc. 3.6% Zions Bancorp 3.0% Bank of America Corp. 3.4% M&T Bank Corp. 2.8% Wachovia Corp. 3.4% JPMorgan Chase & Co. 2.8% As a percentage of net assets on October 31, 2007. 1 Managers' report John Hancock Bank and Thrift Opportunity Fund On April 30, 2007, portfolio manager James K. Schmidt retired after more than 20 years of distinguished service with John Hancock. Stocks enjoyed positive returns during the 12 months ended October 31, 2007, when the Standard & Poor's 500 Index rose 14.56% . But the ride was bumpy - stock market volatility surged as trouble in the housing and credit markets weighed on economic growth. To help alleviate some of the market and economic concerns, the Federal Reserve lowered its federal funds rate target in September, on top of cuts to the discount rate in both August and September. In this environment, financial shares underperformed the broader market by a wide margin, as the Standard & Poor's 500 Financial Index returned -2.40% . Returns for many industry segments were hurt by losses and negative sentiment relating to exposure to subprime loans. For example, thrift and mortgage finance companies were down about 25% for the 12 months. In addition to credit concerns, banking stocks also faced an unfavorable interest rate environment - the yield curve was flat or inverted for much of the period, hurting net interest margins. As a result, the Standard & Poor's 1500 Bank Index, which is representative of the stocks in which the Fund invests, returned -13.23% for the fiscal year. SCORECARD INVESTMENT PERIOD'S PERFORMANCE AND WHAT'S BEHIND THE NUMBERS Chittenden Corp. ▲ Acquired at a significant premium Bank of New York ▲ Better-than-expected earnings; realizing benefits of Mellon Financial Mellon acquisition Zions Bancorp ▼ Slower business and mortgage-related woes lead to disappointing earnings 2 Portfolio Managers, MFC Global Investment Management (U.S.), LLC Lisa A. Welch and Susan A. Curry Fund performance For the 12 months ended October 31, 2007, John Hancock Bank and Thrift Opportunity Fund posted total returns of -6.93% at net asset value (NAV) and -11.41% at market value. The difference in the Fund's NAV performance and its market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Fund's NAV share price at any time. Though the Fund produced negative absolute returns, it held up better than its benchmark, the S&P 1500 Bank Index. Fund performance relative to the benchmark benefited from some of our stock selection and industry allocation decisions. However, these results trailed the 2.28% average return of the more broadly diversified open-end specialty-financial funds tracked by Morningstar, Inc. "Regional banks generally endured a very difficult 12 months that saw their earnings deteriorate amid stiff deposit competition, a challenging interest rate environment and mounting credit losses." Regional banks lagged Regional banks generally endured a very difficult 12 months that saw their earnings deteriorate amid stiff deposit competition, a challenging interest rate environment and mounting credit losses. Smaller, regional banks and those with exposure to residential construction performed worst. Many of the portfolio's leading detractors from performance were companies with outsized mortgage, home equity or residential construction exposure, such as Zions Bancorp, Independent Bank Corp., Wachovia Corp., Security Bank Corp., M&T Bank Corp., First Regional Bancorp and Colonial Bank and Thrift Opportunity Fund 3 BancGroup, Inc. among others. The two largest detractors from relative results come from this list - Zions and Independent, small-cap regional banks with exposure to areas hard-hit by the housing slowdown. These were overweight positions that underperformed as they took hits to their earnings and stock prices as a result of loan losses. Consolidation helped But as we've discussed in prior reports, difficult earnings environments for banks often promote consolidation. As a result, merger and acquisition activity was strong. Because we held overweight positions in a number of firms bought out during the period, this trend supported Fund performance relative to the benchmark. Several of the top-10 contributors to performance were companies acquired during the fiscal year. A good example is long-time holding Chittenden Corp., acquired by the recently converted thrift People's United Financial, Inc. at a significant premium. Along with Compass Bancshares, whose acquisition we discussed in our last report to shareholders, these were two of the leading contributors to performance in the fiscal year. Other portfolio holdings acquired during the period were Alabama National Bancorp, Yardville National, Community Bank, Dessert Community, Commercial Bancshares, Merrill Merchants Bank, Mid-State Bancshares and PennFed Financial Services, Inc. Fee-based firms key contributors The other big theme that helps explain why the portfolio held up better than its benchmark was our exposure to firms that typically have more diversified revenue streams and arms to their business that are not dependent upon lending and spread income to generate revenues. Bank of New York Mellon Corp., State Street Corp. and Mellon Financial (acquired by Bank of New York during the period) are good examples of firms that derive a larger percentage of their revenues from fee-based services. Together with SVB Financial Group - another institution with a growing portion of revenues derived from fees - these account for four of the Fund's top-10 contributors to performance. INDUSTRY DISTRIBUTION 1 Regional banks 66% Diversified banks 12% Other diversified financial services 8% Asset management & custody banks 7% Thrifts & mortgage finance 5% Bank and Thrift Opportunity Fund 4 Managed distribution update The Fund continued its managed distribution plan in effect since January 2004, which requires the Fund to make quarterly distributions of at least 2.5% of the preceding calendar year end's net asset value. During this period, the Fund announced quarterly distributions of $0.2850, $0.2670, $0.2670 and $0.2670 per share to shareholders of record as of December 11, 2006, and March 12, June 11 and September 12, 2007, respectively. "Though the Fund produced negative absolute returns, it held up better than its benchmark" Outlook Our views on the banking industry are mixed. In the near term, we expect earnings growth will continue to be a challenge as credit costs increase. We actually think credit will be manageable for most companies, but provisions made for loan losses will likely be higher in 2008. In addition, sentiment surrounding the banking industry is very negative. Until that turns around, it's hard to see a big rally in the shares. But that said, we see a number of positives that could provide the catalyst for a rebound in earnings and sentiment longer term. First, the Federal Reserve has started to lower interest rates, and this has typically been a time when bank stocks outperform. Second, in addition to an improving interest rate environment, banks are starting to see better loan yields as risk is re-priced. Third, we expect additional merger activity going forward. Fourth, banks are likely to recapture some of the fees and business lost to the many mortgage originators that have folded up in recent months. Finally, valuations for some of the smaller stocks that have underperformed are attractive, and we think select highquality companies represent compelling opportunities. This commentary reflects the views of the portfolio managers through the end of the Fund's period discussed in this report. The managers' statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Sector investing is subject to greater risks than the market as a whole. 1 As a percentage of net assets on October 31, 2007. Bank and Thrift Opportunity Fund 5 F I N A N C I A L S T A T E M E N T S Fund's investments Securities owned by the Fund on 10-31-07 This schedule is divided into three main categories: capital preferred securities, common stocks and short-term investments. Capital preferred securities and common stocks are further broken down by industry group. Short-term investments, which represent the Fund's cash position, are listed last. Credit Par value Issuer, description, maturity date rating (A) Value Capital preferred securities 0.34% (Cost $2,891,405) Financial Services 0.34% Preferred Term Securities XXV, Ltd., Zero Coupon, 6-22-37 (Cayman Islands) (F) None $2,921 2,489,821 Issuer Shares Value Common stocks 97.46% (Cost $456,676,054) Asset Management & Custody Banks 6.73% Bank of New York Mellon Corp. (NY) 555,284 27,125,623 Northern Trust Corp. (IL) 70,000 5,264,700 State Street Corp. (MA) 219,000 17,469,630 Diversified Banks 11.91% Comerica, Inc. (MI) 328,504 15,334,567 U.S. Bancorp (MN) 700,541 23,229,940 Wachovia Corp. (NC) 548,571 25,086,152 Wells Fargo & Co. (CA) (L) 721,722 24,545,765 Other Diversified Financial Services 8.39% Bank of America Corp. (NC) 524,260 25,311,273 Citigroup, Inc. (NY) 325,225 13,626,927 First American Financial Holdings, Inc. (TN) (B) 300,000 2,391,000 JPMorgan Chase & Co. (NY) 442,930 20,817,710 Regional Banks 65.84% Access National Corp. (VA) 120,000 722,400 Alabama National Bancorp (AL) 70,400 5,548,928 AmericanWest Bancorp (WA) 364,621 7,048,124 Ameris Bancorp (GA) 98,337 1,657,962 Bank of Hawaii Corp. (HI) 9,300 494,388 Bank of the Ozarks, Inc. (AR) 110,450 3,197,527 BB&T Corp. (NC) 344,846 12,748,957 Beverly National Corp. (MA) 97,500 2,047,500 See notes to financial statements Bank and Thrift Opportunity Fund 6 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Regional Banks (continued) Boston Private Financial Holdings, Inc. (MA) 10,000 $287,600 Bridge Capital Holdings (CA) (I) 127,294 2,918,851 Camden National Corp. (ME) 140,000 4,643,800 Capital City Bank Group, Inc. (FL) (L) 74,543 2,101,367 Cardinal Financial Corp. (VA) 20,000 195,800 Cascade Bancorp (OR) 206,740 3,977,678 Chittenden Corp. (VT) 304,981 10,863,423 City Holding Co. (WV) 61,600 2,329,096 City National Corp. (CA) 238,377 16,114,285 CoBiz, Inc. (CO) 340,650 6,080,602 Colonial BancGroup, Inc. (The) (AL) 806,207 15,463,050 Columbia Bancorp (OR) 132,000 2,402,400 Cullen/Frost Bankers, Inc. (TX) 528,270 28,093,399 Dearborn Bancorp, Inc. (MI) (I) 105,622 1,231,553 DNB Financial Corp. (PA) 76,205 1,447,895 East West Bancorp, Inc. (CA) 515,150 17,381,161 Eastern Virginia Bankshares, Inc. (VA) 100,000 1,885,000 ECB Bancorp, Inc. (NC) 65,000 1,706,250 Eurobancshares, Inc. (Puerto Rico) (F)(I) 42,830 267,687 F.N.B. Corp. (PA) (L) 245,049 4,072,714 Financial Institutions, Inc. (NY) 18,600 358,050 First Charter Corp. (NC) 200,550 6,076,665 First Horizon National Corp. (TN) 140,050 3,652,504 First Midwest Bancorp, Inc. (IL) 143,800 4,843,184 First National Lincoln Corp. (ME) 146,499 2,241,435 First Regional Bancorp (CA) (I) 419,000 9,846,500 First State Bancorp (NM) 228,500 3,877,645 Fulton Financial Corp. (PA) 340,390 4,462,513 Glacier Bancorp., Inc. (MT) 516,921 10,514,173 Hancock Holding Co. (MS) 209,650 7,972,990 Harleysville National Corp. (PA) (L) 151,897 2,289,088 Huntington Bancshares, Inc. (OH) 665,215 11,914,001 IBERIABANK Corp. (LA) 60,000 2,974,200 Independent Bank Corp. (MI) 349,935 3,695,314 International Bancshares Corp. (TX) 220,370 4,817,288 KeyCorp (OH) 262,000 7,453,900 Lakeland Financial Corp. (IN) 144,802 3,027,810 M&T Bank Corp. (NY) 211,157 21,005,898 Marshall & Ilsley Corp. (WI) 411,895 17,587,917 MB Financial, Inc. (IL) 156,100 5,204,374 Northrim Bancorp., Inc. (AK) 77,232 1,755,483 Pacific Capital Bancorp (CA) 280,954 5,824,176 Pinnacle Financial Partners, Inc. (TN) (I) 55,000 1,605,450 PNC Financial Services Group, Inc. (PA) 372,246 26,861,271 See notes to financial statements Bank and Thrift Opportunity Fund 7 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Regional Banks (continued) Prosperity Bancshares, Inc. (TX) 95,895 $3,099,326 Provident Bankshares Corp. (MD) 198,558 4,898,426 Regions Financial Corp. (AL) 225,893 6,126,218 S&T Bancorp, Inc. (PA) 154,700 5,123,664 Sandy Spring Bancorp, Inc. (MD) 75,424 2,241,601 SCBT Financial Corp. (SC) 44,106 1,409,187 Security Bank Corp. (GA) (L) 282,500 2,943,650 Signature Bank (NY) (I) 23,250 793,987 Smithtown Bancorp, Inc. (NY) (L) 49,500 1,096,425 South Financial Group, Inc. (The) (SC) 70,150 1,449,299 Southcoast Financial Corp. (SC) (I) 74,789 1,121,835 Sterling Bancshares, Inc. (TX) 610,150 7,443,830 SunTrust Banks, Inc. (GA) 255,976 18,583,858 SVB Financial Group (CA) (I) 304,700 15,780,413 Synovus Financial Corp. (GA) 582,950 15,366,562 TCF Financial Corp. (MN) 408,166 9,293,940 TriCo Bancshares (CA) 53,000 1,171,300 Umpqua Holdings Corp. (OR) 94,677 1,602,882 UnionBanCal Corp. (CA) 67,550 3,648,376 Union Bankshares Corp. (VA) 10,222 218,444 United Community Banks, Inc. (GA) (L) 37,500 830,250 Univest Corp. (PA) (L) 205,218 4,490,170 Valley National Bancorp (NJ) (L) 105,267 2,155,868 Virginia Commerce Bancorp, Inc. (VA) (I)(L) 31,229 446,262 Virginia Financial Group, Inc. (VA) 128,700 2,335,905 Webster Financial Corp. (CT) 70,110 2,540,786 West Coast Bancorp (OR) 67,583 1,832,851 Westamerica Bancorp (CA) (L) 40,000 1,923,200 Western Alliance Bancorp (NV) (I)(L) 92,000 2,092,080 Whitney Holding Corp. (LA) 264,400 6,784,504 Wilmington Trust Corp. (DE) 267,950 9,745,342 Zions Bancorp (UT) 373,553 22,080,718 Thrifts & Mortgage Finance 4.59% Astoria Financial Corp. (NY) 75,865 1,971,731 Benjamin Franklin Bancorp, Inc. (MA) 15,000 218,400 Berkshire Hills Bancorp, Inc. (MA) 330,410 9,208,527 Countrywide Financial Corp. (CA) 87,848 1,363,401 Hingham Institute for Savings (MA) 80,000 2,465,600 Hudson City Bancorp, Inc. (NJ) 357,810 5,603,305 LSB Corp. (MA) 65,000 1,029,600 People's United Financial, Inc. (CT) 262,980 4,675,784 Sovereign Bancorp, Inc. (PA) 103,400 1,492,062 Washington Mutual, Inc. (WA) 212,312 5,919,259 See notes to financial statements Bank and Thrift Opportunity Fund 8 F I N A N C I A L S T A T E M E N T S Interest Maturity Par value Issuer, description rate date Value Short-term investments 6.93% (Cost $51,348,260) Certificates of Deposit 0.01% Country Bank for Savings 5.640% 08-30-08 $2 1,610 First Bank Richmond 2.960 12-05-07 16 15,628 First Bank System, Inc. 4.889 05-02-08 4 4,260 First Federal Savings Bank of Louisiana 2.480 12-07-07 3 2,711 Framingham Cooperative Bank 3.750 09-10-07 3 3,401 Home Bank 2.720 12-04-07 15 15,047 Hudson River Bank & Trust 1.980 11-21-07 7 7,378 Hudson Savings Bank 4.800 04-20-09 2 1,785 Machias Savings Bank 3.540 05-24-09 2 1,672 Middlesex Savings Bank 5.120 08-17-08 2 1,652 Midstate Federal Savings and Loan Assn. 4.250 05-27-08 2 1,737 Milford Bank 3.400 05-27-09 2 1,666 Milford Federal Savings and Loan Assn. 3.650 02-28-08 2 1,683 Mount McKinley Savings Bank 4.750 12-03-07 1 1,495 Natick Federal Savings Bank 4.590 08-31-08 2 1,683 Newburyport Bank 3.400 10-20-08 2 1,777 Newtown Savings Bank 3.750 05-30-09 2 1,674 OBA Federal Savings Bank 4.600 06-15-09 1 1,145 Plymouth Savings 3.590 04-21-09 2 1,730 Randolph Savings Bank 4.000 09-13-07 2 1,714 Salem Five Bank 3.150 12-17-07 2 1,565 Sunshine Federal Savings and Loan Assn. 5.000 05-10-09 2 1,692 Interest Par value Issuer, description, maturity date rate Value Joint Repurchase Agreement 2.15% Joint Repurchase Agreement with Barclay's Capital, Inc. dated 10-31-07 at 4.550% to be repurchased at $15,914,011 on 11-1-07, collateralized by U.S. Treasury Inflation Indexed Bond, 2.375%, due 1-15-27 (valued at $16,230,240, including interest) 4.550% $15,912 15,912,000 Shares Cash Equivalents 4.77% John Hancock Cash Investment Trust (T)(W) 35,361,555 35,361,555 Total investments (Cost $510,915,719) 104.73% Other assets and liabilities, net (4.73%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category, as a percentage of the net assets. See notes to financial statements Bank and Thrift Opportunity Fund 9 F I N A N C I A L S T A T E M E N T S Notes to Schedule of Investments (A) Credit ratings are unaudited and are rated by Moody's Investors Service or Fitch where Standard & Poor's ratings are not available unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted to $2,391,000 or 0.32% of the Fund's net assets as of October 31, 2007. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of October 31, 2007. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. See notes to financial statements Bank and Thrift Opportunity Fund 10 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-07 This Statement of Assets and Liabilities is the Fund's balance sheet. It shows the value of what the Fund owns, is due and owes. Assets Investments in unaffiliated issuers, at value (cost $475,554,164) including $34,863,389 of securities loaned (Note 1) $740,089,867 Investments in affiliated issuers, at value (cost $35,361,555) 35,361,555 Total investments, at value (cost $510,915,719) Cash 3,873 Receivable for investments sold 120,312 Dividends and interest receivable 1,266,654 Other assets 125,281 Total assets Liabilities Payable upon return of securities loaned (Note 1) 35,361,555 Payable for options written, at value (premiums received $492) - Payable to affiliates Management fees 710,650 Other 59,208 Other payables and accrued expenses 411,619 Total liabilities Net assets Capital paid-in 396,955,009 Accumulated net realized gain on investments and options written 77,713,762 Net unrealized appreciation of investments and options written 264,536,195 Accumulated net investment income 1,219,544 Net assets Net asset value per share Based on 84,400,000 shares of beneficial interest outstanding - unlimited number of shares authorized with no par value $8.77 See notes to financial statements Bank and Thrift Opportunity Fund 11 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-07 This Statement of Operations summarizes the Fund's investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $10,383) $23,450,234 Interest 943,684 Securities lending 201,209 Total investment income Expenses Investment management fees (Note 2) 9,433,230 Administration fees (Note 2) 2,114,892 Printing fees 204,700 Custodian fees 132,705 Transfer agent fees 85,718 Registration and filing fees 81,005 Professional fees 61,106 Trustees' fees 38,626 Securities lending fees 1,734 Miscellaneous 61,918 Total expenses Less expense reductions (Note 2) (1,268,935) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain on Investments 135,194,482 Options written 45,798 Change in net unrealized appreciation (depreciation) of Investments (209,290,329) Options written 492 Net realized and unrealized loss Decrease in net assets from operations See notes to financial statements Bank and Thrift Opportunity Fund 12 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Fund's net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders. Year Year ended ended 10-31-06 10-31-07 Increase (decrease) in net assets From operations Net investment income $13,358,587 $13,648,428 Net realized gain 91,532,530 135,240,280 Change in net unrealized appreciation (depreciation) (9,737,872) (209,289,837) Increase (decrease) in net assets resulting from operations Distributions to common shareholders From net investment income (14,179,201) (12,793,351) From net realized gain (76,128,800) (78,865,048) Total increase (decrease) Net assets Beginning of year 887,638,794 892,484,038 End of year 1 1 Includes accumulated net investment income of $364,467 and $1,219,544, respectively. See notes to financial statements Bank and Thrift Opportunity Fund 13 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Fund's net asset value for a share has changed since the end of the previous period. COMMON SHARES Period ended 10-31-03 1 10-31-04 1 10-31-05 1 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment income 2 0.12 0.13 0.14 0.16 0.16 Net realized and unrealized gain on investments 2.14 1.55 0.34 0.96 (0.88) Total from investment operations Less distributions From net investment income (0.12) (0.12) (0.24) (0.17) (0.15) From net realized gain (0.74) (1.33) (0.89) (0.90) (0.93) Net asset value, end of period Per share market value, end of period Total return at NAV 3,4,5 (%) 6 6 6 Total return at market value 3,5 (%) Ratios and supplemental data Net assets, end of period (in millions) $923 $943 $888 $892 $740 Ratio of net expenses to average net assets (%) 1.43 1.39 1.32 1.29 1.29 Ratio of gross expenses to average net assets 7 (%) 1.48 1.47 1.47 1.46 1.44 Ratio of net investment income to average net assets (%) 1.28 1.17 1.34 1.49 1.61 Portfolio turnover (%) 4 5 5 9 21 1 Audited by previous Independent Registered Public Accounting Firm. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares traded during the period. 6 Unaudited. 7 Does not take into consideration expense reductions during the periods shown. See notes to financial statements Bank and Thrift Opportunity Fund 14 Notes to financial statements Note 1 Accounting policies John Hancock Bank and Thrift Opportunity Fund (the Fund) is a diversified closed-end management investment company, shares of which were initially offered to the public on August 23, 1994, and are publicly traded on the New York Stock Exchange (NYSE). Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the NYSE, normally at 4:00 p
